By the Court,

Cole, J.
The motion to dismiss this appeal for the want of a proper printed case, must be sustained. The appeal is from an order confirming a sale of mortgaged premises, and we have looked into the record far enough to see that it contains a number of affidavits, letters and documents'wMch we suppose were used in the conrt below on *544the Rearing of this matter, none of which Rave been printed. rule which requires a printed abstract of the return of the clerk, is for the convenience of the members of this court, and where testimony, consisting of affidavits, letters, &c., is to be reviewed, such testimony must be printed, or we cannot undertake to examine it. It would be impossible for this court to transact the business which comes before it, if we had to examine voluminous records, decipher manuscript, and determine the force and effect of evidence in that manner. If parties desire us to pass upon the merits of such cases, they must furnish for the use and convenience, of the members of this court, proper printed cases,' consisting of a brief abstract of the return of the clerk, and also containing all the evidence, pleadings and exhibits bearing upon the questions bf law and fact they wish reviewed. Otherwise, we shall not undertake to examine them, but will dismiss the writ of error or appeal, in our discretion, as indicated by rule 22 of this court.
Motion to dismiss appeal granted.